Filed 1/20/15 P. v. Aguilar CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                     F067984

                   v.                                                    (Super. Ct. No. MF10717A)

SAID AGUILAR,                                                                        OPINION

         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Kern County. Bryan K.
Stainfield, Judge.
         Deborah Prucha, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.


                                                        -ooOoo-


*        Before Gomes, Acting P.J., Poochigian, J., and Franson, J.
       Appellant, Said Aguilar, pled no contest to resisting an executive officer (Pen.
Code, § 69). Following independent review of the record pursuant to People v. Wende
(1979) 25 Cal.3d 436, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
       On July 29, 2013, Aguilar was arrested in California City for resisting arrest
causing great bodily injury or death (count 1/Pen. Code, § 148.10, subd. (a)), second
degree burglary (count 2/Pen. Code, § 460, subd. (b)), and resisting an executive officer
by force (counts 3 & 4/Pen. Code, § 69).
       On August 7, 2013, Aguilar pled no contest to one count of resisting an executive
officer by force (count 3) in exchange for the dismissal of the remaining counts and the
upper term of three years local time split into one year in local custody and two years on
mandatory supervision.
       On September 4, 2013, the court sentenced Aguilar pursuant to his plea agreement
to one year in local custody and two years on mandatory supervision. Additionally, in an
unrelated case Aguilar pled no contest to misdemeanor public intoxication (Pen. Code,
§ 647, subd. (f)) and was not sentenced to any additional time on that count.
       Aguilar’s appellate counsel has filed a brief which summarizes the facts, with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende, supra, 25 Cal.3d 436.) Aguilar has not responded to this
court’s invitation to submit additional briefing.
       Following an independent review of the record we find that no reasonably
arguable factual or legal issues exist.
                                          DISPOSITION
       The judgment is affirmed.